DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 31, the claim sets forth that the apparatus is defined by comprising Teflon AF2400 which is a tradename.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 30, 33-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (Pub No 2016/0303795).
With regards to claim 21, Liu teaches a method comprising initially holding a cure inhibitor (oxygen) in a cure inhibiting reservoir (chamber 118) configured to be stacked below a cure inhibited polymer resin layer (110) comprising an uncured photopolymer resin (Fig. 1-3, ¶ 0023).  Liu teaches building an additive manufactured part (AMP) with a plurality of part layers by selectively solidifying layers of material adjacent to stacked previous layers and raising a platform 
With regards to claims 22 and 23, Liu teaches passing illumination from a curing source (112) through a reference plate (lower outside surface of the reservoir plenum) positioned beneath and attached in stacked relation to the reservoir (Fig. 1).
With regards to claim 30, Liu teaches that the film is oxygen permeable and thus comprises channels through which oxygen passes.
With regards to claim 33, Liu teaches that the oxygen is consumed in the polymerization process (¶ 0030).
With regards to claims 34 and 35, Liu teaches passing electromagnetic radiation from below the reference plate through the assembly to the photopolymer to cure the layer (Fig. 1-3, ¶ 0030).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub No 2016/0303795) in view of Rolland et al. (Pub No 2016/0046072).
With regards to claims 24 and 26, Liu as applied to claim 21 above identified film (102) as solely the cure inhibitor distribution layer; however, Liu teaches that the film may comprise a combination of a semipermeable silicone rubber and a gas permeable polymer (¶ 0027), but is silent regarding structure. 
In a similar field of endeavor of bottom up continuous lithography Rolland teaches it was known that PDMS films can be laminated with PTFE materials such as Teflon in order to produce advantageous barrier materials for transport 
An alternative interpretation of the claim elements in light of the composite film presents Liu in view of Rolland as teaching an inhibitor distributor layer (Teflon) stacked above an inhibitor reservoir layer (PDMS).
With regards to claim 25, Liu and Rolland teach that the film is oxygen permeable and thus comprises channels through which oxygen passes.
With regards to claim 32, Rolland teaches using Teflon with the tradename AF (¶ 0115).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Pub No 2016/0303795) in view of Rolland et al. (Pub No 2016/0046072) as applied to claim 21 above, and further in view of Mark (NPL Polymer Data Handbook, See IDS filed 08/19/2019 with reference filed in application 15/417493).
With regards to claim 27, Liu as applied to claim 21 above identified film (102) as solely the cure inhibitor distribution layer; however, Liu teaches that the 
In a similar field of endeavor of bottom up continuous lithography Rolland teaches it was known that PDMS films can be laminated with PTFE materials such as Teflon in order to produce advantageous barrier materials for transport of oxygen from an oxygen reservoir to a resin in a build tank which requires a layer of inhibited curing in order to facilitate release (Abstract, Fig. 1, ¶ 0115) when held taught in the same manner as that of Liu.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the laminated PDMS and Teflon film discussed in Rolland for the composite film of Liu as both relate to oxygen permeable thin films for additive manufacturing presenting a reasonable expectation of success, and Liu does not teach a specific combined film prompting one of ordinary skill to look to related art.
An alternative interpretation of the claim elements in light of the composite film presents Liu in view of Rolland as teaching an inhibitor distributor layer (Teflon) stacked above an inhibitor reservoir layer (PDMS).
Rolland teaches using a PDMS film layer which is oxygen permeable, but does not teach a specific hardness.  Mark teaches that known Hardness values for commercially available PDMS rubber ranges from Shore A 23-81 (pg 557).  It would have been obvious to one of ordinary skill in the art to utilize a Shore A hardness of 23-43 through routine optimization of the workable range of .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-19 of U.S. Patent No. 10,384,374 in view of Liu et al. (Pub No 2016/0303795). 
NOTE: While a restriction requirement between a group of method claims and a group of system claims was filed in the parent application from which 10,384,374 issued, the claims at issue and the claims of the parent application are not consonant with the restriction requirement made by the examiner as the claims have been changed in material respects from the claims at the time the requirement was made.  Additionally, the method claims of the parent application were not amended to be commensurate in scope of allowable subject matter, but 
With regards to claim 21, Patent 10,384,374 teaches a system comprising holding a cure inhibitor in a reservoir stacked below a cure inhibited photopolymer resin layer comprising uncured resin for the purposes of forming a 3D object, passing the cure inhibitor through a cure inhibiting distribution layer adjacent to and stacked above the cure inhibitor reservoir into a photopolymer resin layer adjacent to and stacked above the distributor layer to impregnate the resin to form a cure inhibited polymer resin (Claims 1, 9, 12, 13).  Patent ‘374 does not explicitly teach resupplying the cure inhibitor at the cure inhibited photopolymer resin layer where a 3D part is built so that after formation of a part layer by hardening at least a portion of the resin the formed layer rests on the cure inhibited resin layer adjacent thereto and building a 3D part with a plurality of part layers.
In a similar field of endeavor Liu teaches a similar bottom up 3D printing system configured to supply a cure inhibitor to a resin layer in a similar manner to that of Patent ‘374. Liu teaches a method comprising initially holding a cure inhibitor (oxygen) in a cure inhibiting reservoir (chamber 118) configured to be stacked below a cure inhibited polymer resin layer (110) comprising an uncured photopolymer resin (Fig. 1-3, ¶ 0023).  Liu teaches building an additive manufactured part (AMP) with a plurality of part layers by selectively solidifying layers of material adjacent to stacked previous layers and raising a platform (114) upwards (Fig. 1-3).  Liu teaches passing the cure inhibitor (oxygen) through 
With regards to claims 22, ‘374 teaches passing illumination through a reference plate from below (claim 2).
With regards to claim 23, ‘374 teaches the elements stacked and optically transparent (claims 1, 2, 9, 12, 13, 14, 18, 19).
With regards to claim 24, ‘374 teaches an oxygen permeable film (claim 3).
With regards to claims 25 and 30, ‘374 teaches a plurality of channels through which the oxygen passes (claim 6, 18).
With regards to claim 26, ‘374 teaches using pdms (claim 4).
With regards to claim 27, ‘374 teaches the durometer range (claims 5 and 16).
With regards to claim 28, ‘374 teaches a deformable layer below the reservoir with a durometer less than the reservoir (claim 5).
With regards to claim 29, ‘374 teaches using a gel with a durometer less than Shore A 45 (claim 10).
With regards to claims 31 and 32, ‘374 teaches using a fluoroplastic similar to the tradename material (claim 7) and would be obvious to utilize commercially available products.
With regards to claim 33, Liu teaches that the oxygen is consumed in the polymerization process (¶ 0030).
With regards to claims 34 and 35, ‘374 teaches a reference plate in attached in stacked relation to the cure inhibiting reservoir (claim 9, 15, 17, 19) and teaches that they are optically transparent and configured to work upon a photopolymer.  Liu teaches passing electromagnetic radiation from below the reference plate through the assembly to the photopolymer to cure the layer (Fig. 1-3, ¶ 0030).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742